Exhibit 10.1




THIRD MASTER LOAN DOCUMENTS MODIFICATION AGREEMENT


This THIRD MASTER LOAN DOCUMENTS MODIFICATION AGREEMENT (the "Agreement") dated
as of the 14th day of April, 2005, is by and between WACHOVIA BANK, NATIONAL
ASSOCIATION (the “Bank”), as successor by merger to SOUTHTRUST BANK, and
TECHNOLOGY RESEARCH CORPORATION and TECHNOLOGY RESEARCH CORPORATION / HONDURAS ,
S.A. DE C.V. (the "Borrowers").
 
RECITALS:


A.  The Bank and the Borrowers are party to a Business Loan Agreement dated as
of November 12, 2002 heretofore modified and amended by a Master Loan Documents
Modification Agreement (the “2003 Modification Agreement”) dated as of November
12, 2003 and by a Second Master Loan Documents Modification Agreement (the “2004
Modification Agreement”) dated as of December 20, 2004 (collectively, the “Loan
Agreement”) pursuant to which the Bank has made a revolving line of credit
available to Borrowers in the principal amount of up to $6,000,000.00
outstanding at any time.


B.  Borrowers’ obligation to repay advances made by the Bank pursuant to the
Loan Agreement is evidenced by a 2004 Renewal Note dated as of December 20, 2004
(the “2004 Renewal Note”). The Bank is the owner and holder of the Revolving
Note.


C.  Borrowers’ obligations under the Loan Agreement and the 2004 Renewal Note
are secured by a Commercial Security Agreement dated as of November 12, 2002, as
amended by the 2003 Modification Agreement and by the 2004 Modification
Agreement (collectively, the “Security Agreement”) and by a security interest in
favor of the Bank, as secured party, in the collateral described in the Security
Agreement.


D.  The Loan Agreement, the 2004 Renewal Note, the Security Agreement and all
loan agreements, financing statements and documents executed in connection with
the transactions contemplated thereby are referred to collectively herein as the
“Loan Documents”.


E.  The Borrowers have requested the Bank to make a non-revolving term loan to
the Borrowers in the amount of $3,000,000.00 and the Bank is willing to do so as
provided in this Agreement;


NOW, THEREFORE, in consideration of the premises, and of the mutual promises
hereafter set forth, and the sum of Ten Dollars ($10.00) paid each to the other,
the receipt and sufficiency of which as consideration is hereby acknowledged,
the parties agree as follows:


1.  THE RECITALS. The parties acknowledge and agree that the facts stated in the
recitals above are true and correct and the parties incorporate such recitals in
this Agreement as a part thereof for all purposes.


2.  THE LOAN AGREEMENT.
(a)  The Loan Agreement is hereby amended to reflect and to provide that the
Lender described therein is Wachovia Bank, National Association, as successor by
merger to SouthTrust Bank.


(b)  The Loan Agreement is hereby amended to add the following provisions, which
shall be deemed to be a schedule relating to an additional Loan as contemplated
by the first paragraph of the Loan Agreement:


The 2005 Term Loan. The Lender hereby agrees to make a term loan (the “2005 Term
Loan”) to the Borrowers in the amount of THREE MILLION DOLLARS ($3,000,000.00).
The Borrowers’ obligation to repay the 2005 Term Loan to the Lender shall be
evidenced by a promissory note (the “2005 Term Loan Note”) of the Borrowers in
form acceptable to the Lender dated as of the date of closing and disbursement
of the 2005 Term Loan. The 2005 Term Loan shall be payable as to principal and
interest at the times and in the amounts provided in the 2005 Term Loan Note.
The 2005 Term Loan shall mature, and be payable in full as to principal and
interest, on October 14, 2005. There is no revolving feature to the 2005 Term
Loan and Borrowers may not reborrow any sums repaid thereunder.


(c)  The Loan Agreement is hereby amended to revise the following definition to
read as follows:


“Note” or “Notes” means, singly or collectively as the context may require, all
promissory notes of the Borrowers evidencing an obligation to repay Loans to the
Lender including, without limitation, the 2004 Renewal Note and the 2005 Term
Loan Note, together with all renewals, extensions, modifications, refinancings,
consolidations and substitutions thereof or therefore.


3.  SECURITY AGREEMENT. The Security Agreement is hereby modified and shall be
deemed to provide that the secured party described therein is Wachovia Bank,
National Association, as successor by merger to SouthTrust Bank; and that the
Security Agreement continues in full force and effect and continues to secure
equally, ratably and in pari passu all Loans owed by the Borrowers to the Bank
including, without limitation, the Loans evidenced by the 2004 Renewal Note and
the 2005 Term Loan Note.


4.  LOAN DOCUMENTS MODIFICATION. Each of the Loan Documents are hereby modified
to reflect that the lender described therein is Wachovia Bank, National
Association, as successor by merger to SouthTrust Bank; and that each of the
Loan Documents shall apply to and secure all Loans owed by the Borrowers to the
Bank including, without limitation the Loans evidenced by the 2004 Renewal Note
and the 2005 Term Loan Note, and all modifications, amendments, renewals and
extensions thereof, equally, ratably and in pari passu.


5.  NOVATION. Except as provided in this Agreement, the obligations evidenced by
the Loan Agreement, the Notes, the Security Agreement and the other Loan
Documents are unaffected, unchanged and unimpaired. By entering into this
Agreement, the parties have no intention whatsoever to extinguish or discharge
the indebtedness evidenced by the Note, or to affect any novation or to release
or discharge the lien and security interest create by the Security Agreement.


6.  WAIVER OF DEFENSES. As an important inducement and as additional
consideration to the Bank, the Borrowers, for themselves and for their
respective successors, heirs and assigns to the extent permitted by law, each
hereby waive and agree not to assert as a defense to any action for collection
of the 2004 Renewal Note or the 2005 Term Loan Note or for foreclosure of the
security interests created by the Security Agreement, any defense which it now
has or which may arise in the future under the Loan Documents or the 2004
Renewal Note or the 2005 Term Loan Note by reason of any act or omission by the
Bank, its agents or employees heretofore taken or omitted to be taken and in any
way connected with the transactions evidenced or contemplated by the Loan
Documents or the 2004 Renewal Note or the 2005 Term Loan Note, including,
without limitation, any such acts or omissions relating to required disclosures
which Borrower acknowledge have been made in full and fair manner as may be
required by law.


      7.  PAYMENT OF EXCISE AND INTANGIBLE TAXES. Borrowers agree to pay in
full, concurrently with the execution hereof, or subsequent thereto if not fully
paid, any and all documentary and intangible taxes due on the 2005 Term Loan
Note or any renewal or modification thereof or on this Agreement and other
excise taxes, together with interest and penalties, if any, determined to be due
on delinquent or unpaid amounts. Borrowers further agree to indemnify and save
the Bank harmless from any and all such taxes and charges later determined to be
due.


8.  CLOSING COSTS AND ATTORNEYS' FEES. Borrowers shall pay all closing costs,
including, without limitation, the reasonable attorneys' fees incurred by the
Bank in connection with this Agreement and any related documents.


10.  MISCELLANEOUS. This Agreement contains the final, complete, and exclusive
expression of the understanding between the parties regarding the transactions
contemplated by it. A waiver or modification of any provisions of this Agreement
is valid only if the waiver or modification is in writing signed by each party.
The failure or delay by the Bank to exercise any right, power or privilege under
this Agreement will not operate as a waiver of any such right, power or
privilege. The titles and headings preceding the text of the sections of this
Agreement have been inserted solely for convenience of reference and do not
affect this Agreement's meaning or effect. This Agreement is a Florida contract
and it is the intent of the parties that it be construed according to the laws
of the State of Florida. Borrowers may not assign their interest in this
Agreement without the prior written approval of the Bank, and this Agreement
binds the successors and assigns of the parties.
  
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.


TECHNOLOGY RESEARCH                 TECHNOLOGY RESEARCH
CORPORATION                                     CORPORATION/ HONDURAS , S.A. DE
C.V.


 
By:    /s/ Scott J. Loucks                               By:    /s/ Scott J.
Loucks                           
Name:   Scott J. Loucks                                Name:   Scott J. Loucks
Title:   VP Finance, CFO                               Title:  Secretary



WACHOVIA BANK,
NATIONAL ASSOCIATION


By:    /s/ Timothy J. Coop                            
Name:     Timothy J. Coop
Title:  Senior Vice President
 
 


2005 TERM LOAN NOTE
$3,000,000.00                                                                                                               April
14, 2005


Being indebted for value received, TECHNOLOGY RESEARCH CORPORATION and
TECHNOLOGY RESEARCH CORPORATION / HONDURAS, S.A. DE C.V. (collectively, jointly
and severally, the "Borrowers"), jointly and severally promise to pay to
WACHOVIA BANK, NATIONAL ASSOCIATION, as successor by merger to SouthTrust Bank
(the "Lender"), or order, at its at 225 Water Street, Jacksonville, FL 32202, or
at such other address as may be designated from time to time by the holder
hereof to the Borrower, the sum of THREE MILLION DOLLARS ($3,000,000.00)
together with interest on the unpaid balance from the date of disbursement until
maturity at a rate per annum equal to the Applicable Rate as defined below.
There is no revolving feature to this Note and Borrowers may not reborrow any
sums repaid hereunder. Interest shall accrue on the basis of an assumed year of
360 days and shall be charged for the actual number of days elapsed in an
Interest Period. Notwithstanding anything in this Note to the contrary, no
Interest Period may end later than the Maturity Date and if the Maturity Date
falls in less than one month, then the interest rate applicable to this Note
shall not be the LIBOR Rate during the remaining term but rather shall be the
Base Rate. After the occurrence of an Event of Default, the interest rate
applicable to this Note may not be continued at or converted to the LIBOR Rate
but shall be the Default Rate.


The following definitions shall apply for the purpose of determination of the
interest rate applicable to the Note from time to time:
 
"Applicable Rate" means either the LIBOR Rate or the Base Rate or the Default
Rate, as such interest rate may apply to the Loan evidenced by this Note as
provided herein.
 
 
“Base Rate” means a rate of interest equal to one hundred (100) basis points
below the rate quoted as the "prime rate" as reported in the "Money Rates"
section of the Wall Street Journal (or the arithmetic average of the rates so
quoted, if more than one rate is quoted) or, in the event of discontinuance of
such publication or such section thereof, the Base Rate shall mean the monthly
average prime rate as reported and published in the Federal Reserve Bulletin
published monthly by the Board of Governors of the Federal Reserve System under
the table styled "Prime Rate Charged by Banks on Short Term Business Loans". In
the event of the discontinuance of both such publications or such section or
table thereof, the Base Rate shall mean the prime rate as from time to time
announced or published by Citibank, N.A. at its principal office in New York,
New York.

The terms "Base Rate" and "prime rate" are intended by the parties to be
benchmarks only and are not to be construed as indicating that such rates are
the best or lowest rates offered by the Lender to any of its customers
regardless of their creditworthiness.
 
“Default Rate” means a rate per annum equal to the highest rate then allowable
by law, or 18%, whichever is lesser.
 
“Eurocurrency Reserve Percentage” means, with respect to each Interest Period, a
percentage (expressed as a decimal) equal to the percentage in effect two
Business Days prior to the first day of such Interest Period, as prescribed by
the Board of Governors of the Federal Reserve System (or any successor), for
determining reserve requirements applicable to any "Eurocurrency liabilities"
pursuant to Regulation D or any other applicable regulation of the Board of
Governors which prescribes reserve requirements applicable to "Eurocurrency
liabilities" as presently defined in Regulation D.
 
“Interbank Rate” means, with respect to each Interest Period, the rate per annum
at which dollar deposits in immediately available funds are offered to the Bank
two Business Days prior to the beginning of such Interest Period by major banks
in the London interbank eurodollar market as at or about 11:00 a.m. London time,
for delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the Loan to which
such Interest Period relates.


“Interbank Rate (Reserve Adjusted)” means, for any Interest Period, a rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
pursuant to the following formula:


Interbank Rate              =                              Interbank Rate     
 _
(Reserve Adjusted)                     1 - Eurocurrency Reserve Percentage


"Interest Period" means, (i) when the applicable interest rate is the Base Rate,
one (1) day, and (ii) when the applicable interest rate is the LIBOR Rate, the
period commencing on the effective date of Borrower’s election as provided
hereinbelow and ending on (but excluding) the day 30, 60 or 90 days thereafter,
in either case as the Borrower may select in its relevant notice to the Bank as
provided in this Note, provided, however, that


(a) if any Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next succeeding Business Day; and


(b) no Interest Period may end later than the Maturity Date, provided that the
Applicable Rate shall be the Base Rate for any Interest Period of less than
thirty (30) days by.


“LIBOR Rate” means an adjustable rate of interest per annum equal to the
Interbank Rate (Reserve Adjusted) plus 160 basis points, fixed for Interest
Periods of 30, 60 or 90 days.


The Borrower shall select the initial Applicable Rate to apply to the Loan by
providing written notice thereof (which may be by telefacsimile) to the Bank at
least three (3) Business Days prior to the date of this Note. If timely notice
of the initial Applicable Rate is not provided as required hereby, then the
initial Applicable Rate shall be the Base Rate. Subject to the provisions
hereof, the Borrower shall have the right to (i) continue the current Applicable
Rate from time to time, or (ii) to convert the Applicable from either the LIBOR
Rate or the Base Rate to the other, or (iii) to continue or change the Interest
Period applicable to the Loan while the Applicable Rate is the LIBOR Rate, in
each case by submitting to the Bank (effective upon receipt) (x) in the case of
continuation of the LIBOR Rate, and conversion of the Base Rate to the LIBOR
Rate, at least three (3) Business Days prior to the end of a current Interest
Period, and (y) in the case of conversion of the LIBOR Rate to the Base Rate, on
or before 12:00 p.m. Eastern Time on the Business Day prior to the date on which
the conversion shall be effective, a written notice of Borrower’s election to
continue the Applicable Rate in its current form or to convert the Applicable
Rate or to continue or change the applicable Interest Period as described in
said notice. Such continuation or conversion shall take effect at the end of the
current Interest Period. If no such notice of election is received by the Bank
from the Borrower within the time prescribed prior to the end of a current
Interest Period, then the Applicable Rate shall be converted to the Base Rate.


Notwithstanding anything herein to the contrary, no Interest Period may end
later than the Maturity Date and if the Maturity Date falls in less than thirty
(30) days, then the Loan shall not accrue interest at the LIBOR Rate during the
remaining term but rather shall accrue interest at a rate per annum equal to the
Base Rate. After the occurrence and during the continuance of an Event of
Default, the interest rate may not be continued at a LIBOR Rate but shall be the
Default Rate.


If as a result of a regulatory change the Bank shall reasonably determine that
it is unlawful for the Bank to make, continue or maintain any loan accruing
interest at a LIBOR Rate, the obligation of the Bank to continue or maintain the
Loan evidenced by this Note at a LIBOR Rate shall, upon such determination (and
telephonic notice thereof, to be subsequently confirmed in writing, to the
Borrowers which notice shall, in the absence of manifest error, create a
rebuttable presumption as to the effect of such regulatory change as specified
above), forthwith be suspended until the earliest date the Bank can determine
and notify the Borrowers that the circumstances causing such suspension no
longer exist, and the LIBOR Rate applicable to this Note shall automatically
convert to the Base Rate on the last day(s) of the then current respective
Interest Period(s) with respect thereto or sooner, if required by such
regulatory change, provided that the Bank shall take any reasonable actions
available to it (including designation of its lending offices) consistent with
legal and regulatory restrictions that will avoid the need for such suspension
and will not, in the reasonable judgment of the Bank, be otherwise materially
disadvantageous to the Bank.


If the Bank shall have reasonably determined that quotations of interest rates
for the relevant deposits referred to in the definition of "Interbank Rate" are
not being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for LIBOR Rate determinations as
provided herein or that, by reason of circumstances affecting the London
interbank eurodollar market, adequate means do not exist for ascertaining the
LIBOR Rate for any loan to which such rate is the applicable rate, then, upon
telephonic notice from the Bank to the Borrowers to be subsequently confirmed in
writing (such notice, in the absence of manifest error, to create a rebuttable
presumption as to the effect specified above), the obligations of the Bank to
continue the loan evidenced by this Note at a LIBOR Rate shall forthwith be
suspended and interest shall accrue on principal outstanding under this Note at
the Base Rate until the earliest date that the Bank can reasonably determine and
notify the Borrowers that the circumstances causing such suspension no longer
exist, provided that the Bank shall take any reasonable actions available to it
to obtain the necessary quotations of interest rates in the London interbank
eurodollar market (or another eurodollar market acceptable to the Bank and to
the Borrowers).


In the event that the Bank shall incur any loss or expense (including any loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Bank to make, continue or maintain any portion of
the principal amount of any Loan at a LIBOR Rate) as a result of any repayment
or prepayment of the principal amount of any Loan on a date other than the
scheduled last day of the Interest Period applicable thereto then, upon written
notice from the Bank to the Borrowers the Borrowers shall, within five days of
receipt thereof, pay directly to the Bank such amount as will (in the reasonable
determination of the Bank) reimburse the Bank for such loss or expense. Such
written notice shall, in the absence of manifest error, create a rebuttable
presumption of the amount of such losses or expenses.


The Borrower shall pay to Lender monthly installments of interest commencing
with a payment due May 14, 2005 and on the same day of each month thereafter
provided that all unpaid principal plus accrued interest shall be due and
payable and shall be paid on October 14, 2005 (the “Maturity Date"). Payment
shall be made at the Maturity Date without demand, counterclaim, offset,
deduction or defense, (whether now or hereafter conferred by statute or
otherwise.)


All payments made upon this Note shall be applied first to the payment of
accrued interest and thereafter in reduction of principal.


Any payment not received within ten (10) days when due shall be subject to, and
it is agreed that the holder hereof shall collect thereon, a "late charge" in
the amount of five percent (5%) of the amount of the delinquent payment to
defray costs of collection and losses of the holder. Said late charge shall be
immediately due and payable and shall be paid by the maker hereof without notice
or demand by the holder. The holder's entitlement to collect a late charge shall
in no way detract from or affect its right to accelerate payment of this Note in
the event of a failure by Borrower to make any payment hereunder when due.


Privilege is hereby reserved to prepay the principal of this Note in whole or in
part at any time without notice, premium or penalty for the privilege of such
prepayment; provided, however, that payment of accrued interest shall be due and
payable and shall be paid at the time of and together with any such prepayment.


Notwithstanding any other provision of this Note or of any instrument securing
this Note or any other instrument executed in connection with the Loan evidenced
hereby, it is expressly agreed that amounts payable under this Note or under the
other aforesaid instruments for the payment of interest or any other payment in
the nature of or which would be considered as interest or other charge for the
use or loan of money shall not exceed the highest rate allowed by law, from time
to time, and in the event the provisions of this Note or of such other
instruments referred to above in this paragraph with respect to the payment of
interest or other charge for the use or loan of money shall result in exceeding
such limitation, then the excess over such limitation shall not be payable and
the amount otherwise agreed to have been paid shall be reduced by the excess so
that such limitation will not be exceeded, and if any payment actually made
shall result in such limitation being exceeded, the amount of the excess shall
constitute and be treated as a payment on the principal hereof and shall operate
to reduce such principal by the amount of such excess, or if in excess of the
principal indebtedness, such excess shall be refunded.


This Note shall be in default upon the occurrence of any default or event of
default under the terms of this Note or any document executed in connection with
the Loan evidenced by this Note. In any event, this Note shall be in default
upon failure of the Borrower to make any payment hereunder when due, without
notice or demand. In the event of default the holder of this Note may, at its
option, declare all unpaid indebtedness evidenced by this Note and any
modifications thereof, immediately due and payable without notice regardless of
the date of maturity. Failure at any time to exercise this option shall not
constitute a waiver of the right to exercise the same at any other time.


From and after the stated, or if this Note is accelerated, the accelerated,
maturity date of this Note, it shall bear interest at the Default Rate.


The parties acknowledge that this Note may be assigned and that any holder of
this Note shall be entitled to recover directly against any endorser or
guarantor hereof without first proceeding against the Borrower or any other
party.


Each Obligor (which term shall mean and include each Borrower, endorser,
guarantor and all others who may become liable for all or any part of the
obligations evidenced and secured hereby), does hereby jointly and severally:
(a) consent to any forbearance or extension of the time or manner of payment
hereof and to the release of all or any part of any security held by the Lender
to secure payment of this Note and to the subordination of the lien of the
mortgage and any other instrument of security securing this Note as to all or
any part of the property encumbered thereby, all without notice to or consent of
that party; (b) agree that no course of dealing or delay or omission or
forbearance on the part of the Lender in exercising or enforcing any of its
rights or remedies hereunder or under any instrument securing this Note shall
impair or be prejudicial to any of the Lender's rights and remedies hereunder or
to the enforcement hereof and that the Lender may extend, modify or postpone the
time and manner of payment and performance of this Note and any instrument
securing this Note, may grant forbearance and may release, wholly or partially,
any security held by the Lender as security for this Note and release, partially
or wholly, any person or party primarily or secondarily liable with respect to
this Note, all without notice to or consent by any party primarily or
secondarily liable hereunder and without thereby releasing, discharging or
diminishing its rights and remedies against any other party primarily or
secondarily liable hereunder; and (c) waive notice of acceptance of this Note,
notice of the occurrence of any default hereunder or under any instrument
securing this Note and presentment, demand, protest, notice of dishonor and
notice of protest and notices of any and all action at any time taken or omitted
by the Lender in connection with this Note or any instrument securing this Note
and waives all requirements necessary to hold that party to the liability of
that party.


All parties liable for the payment of this Note agree to pay the Lender
reasonable attorneys' fees and costs, whether or not an action be brought, for
the services of counsel employed after maturity or default to collect this Note
or any principal or interest due hereunder, or to protect the security, if any,
or enforce the performance of any other agreement contained in this Note or in
any instrument of security as aforesaid, including costs and attorneys' fees on
any appeal, or in any proceedings under the Bankruptcy Code or in any post
judgment proceedings.


This Note is executed under seal and constitutes a contract under the laws of
the State of Florida, and shall be enforceable in a Court of competent
jurisdiction in that State.


TECHNOLOGY RESEARCH                    TECHNOLOGY RESEARCH
CORPORATION                                         CORPORATION/ HONDURAS , S.A.
DE C.V.


 
By:    /s/ Scott J. Loucks                               By:    /s/ Scott J.
Loucks                   
Name:   Scott J. Loucks                                Name:   Scott J. Loucks
Title:   VP Finance, CFO                               Title:  Secretary
